[Cite as State ex rel. Moore v. Cuyahoga Cty. Court of Common Pleas, 2016-Ohio-7228.]


                Court of Appeals of Ohio
                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA


                              JOURNAL ENTRY AND OPINION
                                      No. 104537



                    STATE OF OHIO, EX REL.
               CARL L. MOORE, SR., ESTATE, ET AL.

                                                                  RELATORS

                                                    vs.

  CUYAHOGA COUNTY COURT OF COMMON PLEAS,
                  ET AL.
                                                                  RESPONDENTS




                                     JUDGMENT:
                                 COMPLAINT DISMISSED


                                          Writ of Mandamus
                                          Motion No. 497463
                                          Order No. 499470


        RELEASE DATE: October 5, 2016
FOR RELATORS

Carl L. Moore, Sr., pro se
Ronnie Moore, pro se
19230 Genesee Road
Euclid, Ohio 44117


ATTORNEYS FOR RESPONDENTS

Timothy J. McGinty
Cuyahoga County Prosecutor
By: Nora Graham
Assistant County Prosecutor
The Justice Center
1200 Ontario Street
Cleveland, Ohio 44113
ANITA LASTER MAYS, J.:

      {¶1} Carl L. Moore, Sr. and Ronnie Moore have filed a complaint for a writ of

mandamus.    The Moores seek a writ of mandamus in an attempt to compel Judge

Timothy McCormick, Magistrate Kevin Augustyn, and the Cuyahoga County Court of

Common Pleas to vacate the magistrate’s report and the motion for summary judgment,

ordering foreclosure of the property by sheriff’s sale, as granted on behalf of Bank of

America in a foreclosure action filed in Bank of Am. N.A. v. Moore, Cuyahoga C.P. No.

CV-14-826343. Judge McCormick, Magistrate Augustyn, and the Cuyahoga County

Court of Common Pleas have filed a joint motion to dismiss that is granted for the

following reasons.

      {¶2} Initially, we find that the complaint for a writ of mandamus is procedurally

defective and thus subject to dismissal. R.C. 2731.04 provides that a complaint for a

writ of mandamus must be brought in the name of the state on relation of the person

applying and verified by affidavit.   The complaint for a writ of mandamus is not

properly captioned and fails to contain a sworn affidavit. State ex rel. Huntington Ins.

Agency v. Duryee, 73 Ohio St. 3d 530, 653 N.E.2d 349 (1995); Maloney v. Sacks, 173
Ohio St. 237, 181 N.E.2d 268 (1962); Gannon v. Gallagher, 145 Ohio St. 170, 60 N.E.2d
666 (1945). It must also be noted that the complaint for a writ of mandamus is defective

because the addresses of the respondents are not included within the caption of the

complaint. Civ.R. 10(A); State ex rel. Sherrills v. State, 91 Ohio St. 3d 133, 742 N.E.2d
651 (2001); State ex rel. Tate v. Callahan, 8th Dist. Cuyahoga No. 85615,

2005-Ohio-1202.

       {¶3}    Also, Ronnie Moore has improperly filed this action on behalf of

Carl L. Moore, Sr. Ronnie Moore signed the original complaint for a writ of mandamus

as well as a subsequent “expedited petition for a writ of mandamus.”           The second

complaint for a writ of mandamus was apparently signed under a durable power of

attorney designation.   A search of the Supreme Court of Ohio’s attorney directory

reveals that Ronnie Moore is not licensed to practice law in the state of Ohio.     Ronnie

Moore’s attempt to commence this action on Carl L. Moore, Sr.’s behalf constitutes the

unauthorized practice of law pursuant to R.C. Chapter 4705 and Gov.Bar R. XII.         As a

consequence, we must dismiss this action filed on behalf of Carl L. Moore, Sr.        In re

Traywick v. Fuerst, 8th Dist. Cuyahoga No. 96357, 2011-Ohio-947; In re Jerdine, 8th

Dist. Cuyahoga No. 91172, 2008 Ohio App.LEXIS 1648 (Apr. 21, 2008). It must also

be noted that a durable power of attorney, in fact, does not permit a person to prepare and

pursue legal filings and proceedings as an attorney at law. Disciplinary Counsel v.

Coleman, 88 Ohio St. 3d 155, 724 N.E.2d 402 (2000).

       {¶4} Further, Ronnie Moore possesses no standing to prosecute this original

action for mandamus.     Ronnie Moore is not a real party in interest in the underlying

foreclosure action and does not possess any interest in the property subject to foreclosure.

 State ex rel. Ohio Academy of Trial Lawyers v. Sheward, 86 Ohio St. 3d 451, 715 N.E.2d
1062 (1999); State ex rel. Village of Botkins v. Laws, 69 Ohio St. 3d 383, 632 N.E.2d 897
(1994); State ex rel. Dallman v. Franklin Cty. Court of Common Pleas, 35 Ohio St. 2d
176, 298 N.E.2d 515 (1973).

       {¶5} Finally, a writ of mandamus will not issue if there exists a plain and

adequate remedy in the ordinary course of the law. State ex rel. Ullman v. Hayes, 103
Ohio St. 3d 405, 2004-Ohio-5469, 816 N.E.2d 245. Carl L. Moore, Sr. has or had an

adequate remedy in the ordinary course of the law, which addressed or could have

addressed the issue of an improper foreclosure. State ex rel. Ward v. Reed, 141 Ohio

St.3d 50, 2014-Ohio-4512, 21 N.E.3d 303; State ex rel. Crabtree v. Franklin Cty. Bd. of

Health, 77 Ohio St. 3d 247, 673 N.E.2d 1281 (1997); and State ex rel. Sevayega v.

McMonagle, 122 Ohio St. 3d 54, 2009-Ohio-2367, 907 N.E.2d 1180.

       {¶6}   Accordingly, we grant the joint motion to dismiss as filed by Judge

McCormick, Magistrate Augustyn, and the Cuyahoga County Court of Common Pleas.

Costs to Ronnie Moore and Carl L. Moore, Sr. The court directs the clerk of courts to

serve all parties with notice of this judgment and the date of its entry upon the journal as

required by Civ.R. 58(B).

       {¶7} Complaint dismissed.



ANITA LASTER MAYS, JUDGE

KATHLEEN ANN KEOUGH, P.J., and
MELODY J. STEWART, J., CONCUR